Citation Nr: 1627568	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-32 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for service-connected chronic venous insufficiency of the left lower extremity.

2.  Whether a previously denied claim for service connection for a disability of the right lower extremity should be reconsidered. 

3.  Entitlement to service connection for lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the Tiger Team, a VA Special Processing Unit, at the Cleveland, Ohio, RO found that new and material evidence had not been received to reopen a claim for service connection for a right leg disability, characterized as swelling in the right lower extremity consistent with lymphedema and postphlebitic syndrome and denied a rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity.  (Jurisdiction of the appeal remained with the RO in Atlanta, Georgia.)  In September 2011, the appellant filed a notice of disagreement (NOD).  In September 2012, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

On his VA Form 9, the Veteran requested a Board hearing, via videoconferencing.  The Veteran was scheduled for a videoconference hearing to be held at the Atlanta RO on April 27, 2016.  The Veteran did not attend the scheduled hearing and the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing.  The Veteran has also not requested that his hearing be rescheduled and in the June 2016 appellant's brief, the Veteran's representative made no mention of a Board hearing.  Under these circumstances, the Board determined that the Veteran's prior request for a Board hearing has been withdrawn.

In May 2016, this appeal was been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file.  All records have been reviewed.

For reasons made clear, below, the Board has characterized the appeal pertaining to the Veteran's right leg disability as encompassing both matters set forth on the title page. 

The Board's decision granting reconsideration of the Veteran's service connection claim for a right leg disability is set forth below.  The Veteran's service connection claim on the merits is addressed in the Remand following the Order, as is the Veteran's increased rating claim; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 
 
2.  In a December 2003 decision, the RO denied service connection for a right leg condition, as no diagnosis of right leg disability was on file at that time. 
 
3.  In February 2004, new and material evidence was added to the file during the appeal period which revealed that a diagnosis of lymphedema of the right lower extremity.


CONCLUSION OF LAW

As evidence received since the RO's December 2003 denial includes new and material evidence received prior to the expiration of the appeal period, the criteria for reconsideration of the claim for service connection for a right leg disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the matter adjudicated herein, the Board finds that all notification and development actions needed to fairly adjudicate such matter have been accomplished.

Historically, the Veteran originally filed for VA disability compensation for a disability of the right leg, claimed secondary to his already service-connected left leg condition in August 2003.  In a rating decision dated in December 2003, the RO denied service connection for a right leg condition upon finding that a disability of the right leg had not been clinically diagnosed.  The evidence of record at the time of the decision, to include the Veteran's lay statements, did not indicate any current diagnosis of a right leg disability and the Veteran was not afforded a VA examination on connection with his claim.  Subsequent to the December 2003 rating decision, the Veteran underwent a VA examination in February 2004.  The examiner noted that the Veteran's legs were markedly swollen, bilaterally, and diagnosed the Veteran as having severe lymphedema of both lower extremities.

In this case, the original denial of the right leg claim in December 2003 was based on a finding that a right leg disability had not been clinically diagnosed at the time of the decision.  In a December 2003 letter, the Veteran was notified that his claim for service connection for a right leg disability was denied, and of his appellate rights. The decision was not appealed through the appropriate administrative process.  38 C.F.R. §§ 20.200, 20.302 (2015).

Typically, this fact would render the December 2003 decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. §7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

However, under 38 C.F.R. § 3.156(b) , if new and material evidence is received within the specified timeframe, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered"). 

In this case, the original denial of the claim in December 2003 was based on the lack of evidence showing a currently disability of the right leg.  Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  

Here, during the appeal period, the Veteran was afforded a VA examination that resulted in a diagnosis of severe lymphedema of the right lower extremity, establishing evidence of current disability-an element not shown at the time the December 2003 rating action was issued.  Accordingly, that evidence is both new and material.  Moreover, the aforementioned new and material evidence was received within the one-year appeal period.  See 38 C.F.R. § 3.156(b) . 

As explained above, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, this regulation applies and dictates a finding that the December 2003 rating action is not final. 

Accordingly, pursuant to 38 C.F.R. § 3.156(b), the February 2004 VA examination report associated with the claims file during the appeal period requires reconsideration of the claim for service connection for a right leg disability on the merits and analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  New and material evidence was received prior to the expiration of the appeal period warranting reconsideration of the claim, the December 2003 rating decision denying service connection for a right leg condition is not final, and the de novo claim for service connection has remained pending since August 7, 2003. Accordingly, the claim is granted, to this extent. 

ORDER

The request to reconsider the claim for service connection for a right leg disability is granted.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the service connection claim for a right leg disability on the merits is warranted.  Additional AOJ action on the Veteran's increased rating claim is also necessary.

As regards the Veteran's right leg claim, it is the Veteran's belief that his lymphedema of the right lower extremity is secondary to his service-connected left leg disability.  Service connection may be established on a secondary basis for a disability that was proximately due to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the instant case, the Board finds that the question of whether the Veteran's lymphedema of the right lower extremity was caused or aggravated by his service-connected chronic venous insufficiency of the left lower extremity are medical questions for which the medical evidence currently of record is insufficient to resolve.  As such, further examination of the Veteran to obtain necessary opinion(s) in this regard is warranted. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim").  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As regards the Veteran's claim for a rating greater than 40 percent for service-connected chronic venous insufficiency of the left lower extremity, the Board notes that the last VA compensation examination addressing that disability was in August 2010.  At that time, the Veteran reported increasing progressive swelling of the legs, as well as pain and numbness.  The Veteran's edema was noted to be persistent, with no relief provided from elevation and laying down.  Physical examination of the Veteran revealed severe lymphedema starting from the dorsum of the foot and extending to the knee.  The examiner described the swelling and lymphedema as "huge" and "severe" and stated that it was accompanied by throbbing pain most of the time and that the Veteran was limited severely in walking or any recreational activity.  The examiner then recommended the Veteran for a higher percentage of disability, but did not specify the percentage warranted.

Notably, the diagnostic criteria under which the Veteran's disability is rated provides for a 40 percent rating when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7121 (2015).  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  Lastly, a 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  Id.

Under these circumstances, and, in the interests of due process, the Board finds also finds it necessary to remand the Veteran's increased-rating claim for VA examination to obtain the clinical findings needed to determine whether a higher rating is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.  Notably, while the Veteran's edema was described as huge and severe, the examiner did not indicate whether or not the Veteran's edema was "board-like" in nature.  Without such a finding, the Board cannot conclude that the Veteran meets the criteria for the maximum, 100 percent rating.  See Colvin, supra.  Further, at that time, the Veteran denied any ulcerations or wounds, and although the examiner found evidence of stasis ulcers on the right leg, a similar finding was not made for the left leg.  This evidence does not clearly indicate whether the criteria for the next higher, 60 percent rating are met.  As the record does not include sufficient medical information to properly evaluate this disability, further examination by an appropriate medical physician to obtain such information is needed. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims-in particular, the claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.  

Here, the record reflects that the Veteran has been receiving treatment from the Lake City, Florida, VA Medical Center (VAMC) and records from that VAMC dated through September 2015 are associated with the file.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Lake City VAMC all records of pertinent evaluation and/or treatment of the Veteran since September 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lake City VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA arteries and veins examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  The examiner's findings should also identify 

a) whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration 

b) whether there is massive board-like edema with constant pain at rest.  

Also, with respect to the Veteran's lymphedema of the right lower extremity, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

(b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected chronic venous insufficiency of the left lower extremity.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.


5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).   
	
7..  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled VA examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


